Title: From George Washington to William Heath, 30 March 1781
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Head Quarters New Windsor March 30th 1781
                  
                  I have received your Letters of the 29th.
                  The situation of the New York Troops, I am sensible, is indeed distressing—but I am in hopes their distresses will be in some measure alleviated, by an Order which the Dep. Pay Master has just received on the Treasury of the State for money to pay the Troops of its Line—Should this not be productive of releif, I will make representations to Congress, and use every Means in my power, to have them placed in as favorable circumstances as the Troops of other States.
                  I will urge the forwarding of Provisions, on the Officers concerned, in the most pressing Manner.
                  While on your Journey from Rhode Island to the Army, I conceive, you are entitled to your Rations as well as at any other Period.  As to the extra expences incurred by the Commanding Officer of the Garrison of West Point, I am not informed what has been the practice on former occasions; Nor did General Greene ever converse with me on the subject.  It seems but reasonable that there should be an allowance for the unavoidable expences of keeping a Table at such a Post—Altho I do not think myself authorised to establish a precedent of this kind; Yet I think it probable that Congress, upon a proper representation, would do what was equitable; by establishing a rule to operate generally in such Cases.
                  Before the arrival of some of the General Officers now absent from the Army, it will be impossible that your presence should be dispensed with—And even then, it will be with reluctance, that I can consent to the absence of a Gentleman, of such rank, whose services are so necessary, and from whom I have derived such essential aid and assistance.  I am Dear Sir With great esteem Your Most Obed. Serv.
                  
                     Go: Washington
                  
               